Citation Nr: 1728346	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include calcified granulomata in the left lung, lung nodules, and asbestosis, due to in-service asbestos exposure.

2.  Entitlement to service connection for a thyroid condition, to include enlarged thyroid, Goiter, Hashimoto's disease, and a Follicular adenoma, due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served in the United States Marine Corps from April 1966 to March 1969.  The Veteran served in the Republic of Vietnam from September 1966 until July 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Cleveland, Ohio Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lung Condition

In March 2010, the Veteran filed a claim for service connection for asbestosis and spots on the lungs due to asbestos exposure.  Specifically, the Veteran claimed he was exposed to asbestos while performing his duties as a general vehicle repairman, and at the dormitories at Fort Knox, Kentucky.

In February 1995, the Veteran underwent a chest X-ray that revealed a small-calcified granuloma in the left upper and left lower lobes.  In March 2002, the Veteran underwent a CT scan that revealed lung nodules.  The Veteran was diagnosed with three calcified granulomata in the left lung.  A February 2010 X-ray of the Veteran's lungs showed no focal consolidative process and no pleural effusion.  In June 2006, the Veteran underwent a chest X-ray that revealed a small, calcified granuloma in the left lower lobe, but did not detect the previously reported calcification in the thoracic aortic wall.

At a September 2008 Agent Orange-Herbicides examination, the Veteran reported asbestos exposure at power plants and that he was required to get a yearly chest X-ray for work.  The Veteran was diagnosed with asbestos exposure.  VA treatment records note a history of asbestosis.

A May 2011 chest X-ray showed no calcified or noncalcified pleural plaques were identified in the chest to suggest an asbestos related disease.  The X-ray did reveal a granulomatous disease in the chest and two noncalcified nodules in the inferior right upper lobe likely representing noncalcified granulomas.

In November 2011, the Veteran submitted multiple articles on asbestos exposure caused by its use in vehicle parts.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual contains provisions regarding claims for service connected based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service as well as determine whether there is a relationship between any such asbestos exposure and the claimed disease.  The Court of Appeals for Veterans' Claims has held the Board must discuss these provisions in assessing a claim to service connection for asbestos-related disease. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

In this appeal, the Veteran reported that there was asbestos from vehicle parts and from his time in the dormitories at Fort Knox.  His military occupational specialty (MOS) was a general vehicle repairman and he reported duties such as changing brake pads and repairing vehicles.  Under VA's Adjudication Procedure Manual, the probability of a general vehicle repairman having exposure to asbestos is highly probable.  M21-1.IV.ii.1.I.3.c.  The Veteran's MOS 63C30, is not specifically listed, however, the adjudication manual indicates that some of the major occupations involving exposure to asbestos include the  manufacture and servicing of friction products, such as clutch facings and brake linings.  

VA's Adjudication Procedure Manual also provides that claims based on exposure to asbestos exposure require a diagnosed disability that has been associated with in-service exposure.  Throughout the appeal period, the Veteran has had various diagnoses, including calcified granulomata in the left lung, lung nodules, and asbestosis.  A clinical diagnosis of asbestosis requires radiographic evidence of parenchymal lung disease.  M21.IV.ii.2.c.2.g.  Here, it is unclear whether the Veteran has an actively diagnosed lung condition and, to date, he has not been provided with a VA examination.

Further, in addition to in-service asbestos exposure, it is unclear whether the Veteran has had longstanding occupational asbestos exposure in his post-service employment duties.  As stated above, at a September 2008 Agent Orange-Herbicides examination, the Veteran reported asbestos exposure at power plants and that he was required to get a yearly chest X-ray for work.

In light of the facts laid out above, this case must be remanded in order to obtain clarification regarding whether the Veteran a current lung disability, and whether any such diagnosed disability, are related at least in part to any in-service asbestos exposure.

Thyroid Condition

In March 2010, the Veteran filed a claim for service connection for a thyroid condition due to herbicide exposure.  The Veteran had service in the Republic of Vietnam.

In March 2002, the Veteran underwent a CT scan that revealed enlarged thyroid gland.  In May 2002, a 25-hour I-123 thyroid uptake was performed.  In July 2004, the Veteran was diagnosed with an enlarged thyroid, hoarseness, and a sore throat.

A January 2005 treatment note stated the Veteran's thyroid nodule was stable in size and appearance.  In March 2006, the Veteran underwent an ultrasound directed percutaneous aspiration and core biopsy of right thyroid lobe nodule.

March 2010 private treatment notes show the veteran had a bilateral cervical exploration with NIM monitor, total thyroidectomy.  The postoperative diagnoses were Goiter, Hashimoto's disease, and a Follicular adenoma measuring 2.3 cm, right thyroid.  VA treatment records show the Veteran receives regular check-ups for hypothyroidism.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To date, the Veteran has not been afforded a VA examination and this case must be remanded in order to obtain clarification on whether the Veteran has a current thyroid disability that is related at least in part to any in-service herbicides exposure.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for service connection for a respiratory disability, claimed as asbestosis, and for the claimed thyroid condition, that have not yet been associated with the claims file.  The Veteran should also indicate any post-service asbestos exposure.  Then appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of all pulmonary disabilities identified, to include calcified granulomata in the left lung, lung nodules, and asbestosis.  The examiner should review all pertinent evidence of record, conduct any tests deemed appropriate, and provide an opinion regarding whether it is at least as likely as not (50% degree of probability or higher) that the Veteran has a pulmonary disability, claimed as asbestosis, that is related to service, to include exposure to asbestos.  Consideration should be given to any postservice occupational asbestos exposure the Veteran reports as well.  If the examiner is unable to specifically attribute current pulmonary disability, to include asbestosis, to in-service asbestos exposure as compared to postservice asbestos exposure, this should be indicated in the report.

3.  Schedule the Veteran for a VA examination with an endocrinologist to determine the nature and etiology of all thyroid disabilities identified, enlarged thyroid, Goiter, Hashimoto's disease, and a Follicular adenoma.  The examiner should review all pertinent evidence of record, conduct any tests deemed appropriate, and provide an opinion regarding whether it is at least as likely as not (50% degree of probability or higher) that the Veteran has a thyroid disability, that is related to service, to include his presumed exposure to herbicides.

	A complete rationale for all opinions must be provided.

3.  After performing any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




